 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   BRYAN BARTUCCI
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00244-LJO-SKO
12                       Plaintiff,                STIPULATION TO MODIFY TERM OF
                                                   PRETRIAL RELEASE; ORDER
13   vs.
                                                   JUDGE: Hon. Barbara A. McAuliffe
14   BRYAN BARTUCCI,
15                       Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that Mr. Bartucci’s order of release condition (7)(k) be modified to allow Mr.
19   Bartucci to travel with his wife, along with their two children, for a family outing to the
20   Sacramento area on February 1, 2020, returning on February 2, 2020. Mr. Bartucci is requesting
21   this modification so he can participate in the son’s birthday celebration, which includes taking
22   the family to a basketball game. At all times, Mr. Bartucci would be in the presence of his wife,
23   who is the court-approved third-party custodian.
24          All other conditions remain in full force and effect.
25   ///
26   ///
27   ///
28   ///
 1                                                         Respectfully submitted,
 2                                                         McGREGOR SCOTT
                                                           United States Attorney
 3
 4   DATED: January 27, 2020                               /s/ Kimberly A. Sanchez
                                                           KIMBERLY A. SANCHEZ
 5                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff
 6
 7
                                                           HEATHER E. WILLIAMS
 8                                                         Federal Defender

 9
10   DATED: January 27, 2020                               /s/ Charles J. Lee
                                                           CHARLES J. LEE
11                                                         Assistant Federal Defender
                                                           Attorneys for Defendant
12                                                         BRYAN BARTUCCI

13
14                                              ORDER

15          IT IS SO ORDERED that the curfew portion of pretrial release condition (7)(k) be

16   modified to allow Mr. Bartucci to spend the weekend in Sacramento on a family trip in the

17   immediate presence of his Third-Party Custodian on the weekend of February 1-2, 2020.

18          All other conditions remain in full force and effect.

19
     IT IS SO ORDERED.
20
21      Dated:    January 28, 2020                            /s/ Barbara   A. McAuliffe         _
                                                       UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                     -2-
